UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1988



JOSEPH ANGELO GRICCO; BARBARA ANN GRICCO,

                                            Plaintiffs - Appellants,

          versus


CARVER BOAT CORPORATION, LLC,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:04-
cv-01854-JFM)


Submitted:   April 25, 2007                   Decided:   May 25, 2007


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Stephen Simms, SIMMS SHOWERS, LLP, Baltimore, Maryland, for
Appellants.   Jeffrey D. Smith, Kathryn D. Soulier, VARNUM,
RIDDERING, SCHMIDT & HOWLETT, LLP, Kalamazoo, Michigan, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph and Barbara Gricco appeal the district court’s

orders   granting     summary    judgment   in    favor     of   Carver   Boat

Corporation, LLC (“Carver”) on claims brought under applicable

Maryland law.*    Summary judgment is appropriate only if, viewing

the evidence in the light most favorable to the non-moving party,

there are no genuine issues of material fact in dispute and the

moving   party   is   entitled    to   judgment    as   a   matter   of   law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Evans v.

Technologies Applications & Serv. Co., 80 F.3d 954, 958 (4th Cir.

1996).

     After thoroughly reviewing the parties’ briefs and the joint

appendix, including the transcript of the summary judgment hearing,

we find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.            See Gricco v. Carver Boat

Corp., LLC, No. 1:04-cv-01854-JFM (D. Md. Dec. 15, 2005 and Aug. 9,

2006).   We grant the consent motion to submit the case on briefs


     *
      The Appellants initially alleged four causes of action, and
the district court granted their motion to amend the complaint to
allege three additional claims. The parties filed cross-motions
for summary judgment on the first four claims; by memorandum
opinion and order, the district court granted the Appellee’s motion
and denied the Appellants’ motion. The parties also filed cross-
motions for summary judgment on the final three claims; after a
hearing, the district court orally granted the Appellee’s motion
and denied the Appellants’ motion.     The district court entered
judgment for the Appellee. On appeal, the Appellants challenge the
district court’s rulings on two of the seven claims: negligent
misrepresentation and a violation of the Maryland Consumer
Protection Act.

                                   - 2 -
and   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -